DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendments filed March 25, 2021.
Claims 4-5 and 10 have been previously canceled.
Claims 1, 15, and 20 have been amended.
Claims 2-3, 6-9, 11-14, and 16-19 are in a previous presentation.
Claims 1-3, 6-9, and 11-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-3, 6-7, 11-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ammer (US PG Pub. 2005/0251429) in view of Crystal (US PG Pub. 2011/0071846), in further view of Sohr (US PG Pub. 2007/0050219), Mahadkar (US PG Pub. 2014/0379361), Taylor (US Pat. 8,874,476), and Wester (US PG Pub. 2006/0184397).

Claim 1
Regarding claim 1, Ammer teaches 
A method of managing health care service claim requests to avoid duplicate claim request processing for a health care service for a patient, the method comprising:
The limitation requiring that the system be a preauthorization system for preauthorization requests is an intended use limitation. A system that is capable of managing insurance claim requests according to the other steps of the method would operate the same as a system managing preauthorization requests. Therefore, the limitation does not result in a “manipulative difference” in the performance of the method steps of the claims (see MPEP 2111.02.II). For this reason, the intended use statement will be given little to no patentable weight. 
Abstract, “A system (200) and method (400) for automatically handling health care claim status requests (228) and responses (232).”
See 
Executing an electronic claim status inquiry operation associated with an order from a health care provider system for the health care service, via a claim status management system by:
Par. [0033], “FIG. 2 shows an exemplary CST system 200 of the present invention that may be used, e.g., by a health care provider 204 to enable the workflow illustrated by workflow diagram 100 of FIG. 1. In FIG. 2, CST system 200 is shown as being implemented on a provider server 208 and linked to a plurality of payer servers 212, each corresponding to a distinct payer 216 that insures or otherwise covers at least some of the health care costs of one or more patients.”
Par. [0041], “Referring to FIG. 3D, a user may initiate a process of assembling and sending one or more new claim status requests 228 by first selecting one or more of the invoices 334 displayed in invoice list frame 330, e.g., by checking the appropriate one(s) of the corresponding checkboxes 350, and then selecting "Claim Status Request" hyperlink 342. When the user selects "Claim Status Request" hyperlink 342, processing may be transferred to a request assembly sub-module 262 within CST module 258.”
Determining a status inquiry format of a payer system associated with the order 
Par. [0028], “The claim is queued and, at step 130, is sent to payer in any conventional manner, such as via paper, digital data storage tape or other medium or EDI, among others.”
Par. [0035], “To facilitate communications between CST system 200 and each adjudication application 236, provider server 208 and each corresponding respective payer server 212 may include a respective EDI interface 240, 242. If the 276/277 transaction set is used for electronic 
Par. [0047], “If a user would like to view the results returned from a particular payer 216 in a certain format, the user may identify in "Results Form" field 368 a formatting file (not shown) that CST system 200 will use for that payer. CST system 200 may be configured such that if "Results Form" field 368 is empty, CST module 258 will, by default, use a standard format preprogrammed into the CST module.”
When the status inquiry format of the payer system uses electronic data interchange (EDI) communications for health care transactions: generating an EDI message associated with an electronic preauthorization status according to the status inquiry format
Par. [0038], “In the present example, one of hyperlinks 336 that the user may select is an " EDI" hyperlink 338, which may provide the user with access to various functions that utilize EDI interface 240 so as to enable communication between CST system 200 and remote applications, e.g., adjudication applications 236 of payers 216. When the user selects " EDI" hyperlink 338, Ul 250 may present screen 312 of FIG. 3C to the user.”
Par. [0035], “To facilitate communications between CST system 200 and each adjudication application 236, provider server 208 and each corresponding respective payer server 212 may include a respective EDI 
Sending the EDI message to the payer system
Abstract, “The system includes a health care software application (246) that provides patient invoice functionality relating to health care claims submitted to various payers (216), e.g., insurance companies.”
Par. [0041], “Generally, the generation of each claim status request 228 will be a function of the information that CST module 258 needs to send the request and that the corresponding payer 216 needs in order to determine the status of the corresponding claims, e.g., payer identification, patient name, service date, provider name, claim date and/or any other claim-identifying data. If claim status requests 228 use the 276 request standard discussed above, request assembly sub-module 262 will generate each request in the format defined by the ASC X12N subcommittee.”
See par. [0034]
Receiving an EDI response with preauthorization information from the payer system in response to the EDI message
Abstract, “A claim status transaction software module (258) includes a routing software sub-module (282) that intelligently routes responses received from payers within the system so that a variety of follow-up activities may be performed.”
See par. [0034]
Determining from the claim information received from the payer system in response to the electronic claim status inquiry operation if an electronic claim request associated with authorizing the health care service for the patient has been previously submitted to the payer system 
Par. [0030], “At step 150, the payer may reply to the electronic request with an appropriate electronic response that conveys the status information for that claim to the CST system. After the CST system receives the electronic response, at step 160 the CST system may automatically store the response and/or update the patient account with information regarding the status of the claim based upon information contained in the response and/or information concerning the original requested, e.g., whether or not the request was sent and a response was received, among others.”
Identifying a claim request status in response to a determination of a previously submitted claim request associated with authorizing the health care service for the patient
Par. [0030], “At step 150, the payer may reply to the electronic request with an appropriate electronic response that conveys the status information for that claim to the CST system. After the CST system receives the electronic response, at step 160 the CST system may automatically store the response and/or update the patient account with information regarding the status of the claim based upon information contained in the response and/or information concerning the original requested, e.g., whether or not the request was sent and a response was received, among others.”
Par. [0057], “In general, and when implemented, the response categories and codes may be identified by any suitable identifiers, such as various characters or character strings, that distinguish each category or code from the others. For example, each response category may be identified by a single character or a two-character set. In this connection, FIG. 3N shows a 
Attempting to locate the claim request status by: obtaining information about the previously submitted claim request using an identifier
Par. [0023], “FIG. 3M is a screenshot of a claim status detail screen that the claim status transaction system of FIG. 2 may display when a user requests to view the history of claim status requests for a particular patient invoice;”
Par. [0055], “Referring again to FIG. 3D, depending upon a user's needs, the user may in addition, or alternatively, to selecting "Claim Status Request" hyperlink 342 select "Claim Status Detail" hyperlink 344 or "Claim Status Results" hyperlink 346. Selecting one or more of invoices 334 displayed in invoice list frame 330 and then selecting "Claim Status Detail" hyperlink 344 may cause a claim status display sub-module 284 to determine whether or not a claim status request 228 has been sent for each invoice 334 selected. If a claim status request 228 has not yet been sent for a particular invoice 334 (FIG. 3D), claim status display sub-module 284 and UI 270 may display a notification, e.g., via a popup window 388 (FIG. 3L), to the user that no requests have been sent for the corresponding invoice. For each invoice 334 for which at least one claim status request 228 has previously been sent, claim status display sub-module 284 and UI 270 may display a claim status detail screen, such as screen 390 shown in FIG. 3M, that includes a history 
If the claim request status is not determined according to the identifier, then obtaining information about the previously submitted claim request according to health information specific to a subscriber or the patient
This limitation is a contingent limitation because it depends on a prerequisite condition being satisfied. Because the claims do not require the presence of that condition, the limitations contingent upon it are not considered to be part of the broadest reasonable interpretation of the claims (MPEP 2111.04). In this situation, it is not required that the request is not determined according to the identifier. Therefore, obtaining information according to the other information is not required as part of the claims. However, in the interests of compact prosecution, art has been applied.
Par. [0056], “Screen 390 of FIG. 3M may also include a "Patient Information" region 392 containing various information regarding the patient and a "Claim Status Information" region 393 containing a summary of information about the one or more claim status requests listed in history frame 391. "Claim Status Information" region 393 may contain virtually any information desired regarding the one or more claim status requests 228. In the present example, "Claim Status Information" region 393 contains the date the most recent claim status request 228 for the claim (corresponding to a particular invoice 334 (FIG. 3D)) at issue was made, a description of a response category of the claim status response and a description of a response code of the response.”
Not sending a claim status request to the payer system if the claim information indicates that there is no previously submitted claim request
Par. [0048], “Another check that pre-checking sub-module 272 may perform is to determine if health care application 246 has sent a claim corresponding to the particular claim status request 228 at issue. If not, the respective payer 216 simply cannot provide a substantive response and there would not be any benefit to sending the request. To the contrary, the sending of a claim status request 228 for an un-submitted claim would only waste resources of the payer 216 and communications link 220.” 
Receiving a response from the payer system in response to the claim request
Par. [0030], “At step 150, the payer may reply to the electronic request with an appropriate electronic response that conveys the status information for that claim to the CST system.”
Performing a status update operation to update an authorization record associated with the preauthorization request according to the information in the response from the payer system 
Par. [0030], “After the CST system receives the electronic response, at step 160 the CST system may automatically store the response and/or update the patient account with information regarding the status of the claim based upon information contained in the response and/or information concerning the original requested, e.g., whether or not the request was sent and a response was received, among others.”
Determining whether a final determination has been reached for the claim request or the previously submitted claim request
Par. [0030], “In addition, depending upon the status of the claim, the CST system may perform and/or trigger various automated events, such as re-queuing the claim request (e.g., if the electronic response indicates that the payer has not yet adjudicated the claim), writing off the claim (e.g., if the 
Par. [0051], “In this connection and referring to FIG. 3J, CST module 258 may be operatively configured to include a number of CST categories 380 for categorizing claim status requests 228 and claim status responses 232. In addition to "Not Sent", other CST categories 380 may include "Paid," "Not Received," "Pending," "Rejected," "Finalized," "Error" and "No Response," among others.”
After determination that a final determination has not been reached for the claim request or the previously submitted claim request, automatically routing the claim status response to a queue for performing an automated follow-up task
Fig. 4C describes the system’s ability to receive a response and route the response as needed based on the received response.
Par. [0068], “As also discussed above, the response categories and codes may be those promulgated as part of the X12N standards of the 276/277 transaction set. Examples of CST categories 380 that may be assigned to claim status request 228 include "Paid," "Pending," "Rejected" and "Finalized," among others.”
A determination that the status of the claim is “Pending” is a determination that a final determination has not been made.
Par. [0070], “At step 454 it may be determined whether or not further action is required for the claim corresponding to claim status response 232 just received. The determination regarding further action may be made based upon, e.g., the CST category assigned to claim status response 232 in step 
Automatically performing the automated follow-up task
Fig. 4C; Par. [0070], “On the other hand, if the further action does not require human interaction, at step 460 an automated follow-up task, e.g., an automated write-off process for rejected claims, may be triggered. The action of posting of a transaction set 224 to a follow-up list or the triggering of an automated follow-up task may be considered "routing" or "intelligent routing" of a claim status response 232 even though the response itself may not be sent to the corresponding follow-up list or task.”
An automated follow-up task including the ability to resubmit a claim status inquiry
Par. [0062], “Another one of CST categories 380 (FIG. 3J) that may trigger an event is the “Not Received” category. If CST module 258 sends a claim status request 228 but the payer 216 does not receive the request, e.g., due to connection problems, communications sub-module 280 may assign the request to the “Not Received” category. When routing sub-module 282 
Determining a follow-up should be performed on a request based on period of time
Par. [0061], “Another one of CST categories 380 that may need follow-up is “No Response,” which may be used to indicate that CST system has not received a claim status response 232 after a certain period of time has passed since the CST system sent the corresponding status request.”
However, Ammer does not explicitly teach 
The claim request submitted electronically being a pre-authorization request associated with authorizing the health care service for the patient comprising a medical procedure requiring preauthorization before the medical procedure is performed
Sending a preauthorization request to the payer system if the preauthorization information received from the payer system in response to the electronic preauthorization status inquiry operation indicates that there is no previously submitted preauthorization request
When the status inquiry format of the payer system uses a web interface for health care transactions: sending the electronic preauthorization status inquiry as a web form via the web interface to the payer system, receiving a web page with the preauthorization information from the payer system in response to the web form, acquiring the preauthorization information the preauthorization information from the web page received from the payer in response to the web form
Acquiring a screen capture of the web page received from the payer system and associating the screen capture with the order requiring preauthorization 
Establishing a recurring status inquiry for the preauthorization request or the previously submitted preauthorization request, the recurring status inquiry performing periodic status inquiries on a predetermined schedule based at least in part on date of the health care service
Crystal teaches
The claim request submitted electronically being a pre-authorization request associated with authorizing the health care service comprising a medical procedure requiring preauthorization before the medical procedure is performed
Par. [0033], “With reference now to FIG. 4, an exemplary method may begin with a user entering data related to a health care transaction, step 405. As shown in FIG. 5, the system can be used to process and track any number of healthcare transactions, including without limitation a claim, a referral, a pre-certification, a pre-authorization, an informational request via an explanation of benefits (EOB), a report, a Health Care Financing Administration (HCFA) form, and the like.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to change the claim request of the system of Ammer to an electronically submitted pre-authorization request submitted by a pre-authorization management system, as taught by Crystal, because a pre-authorization request is one of many transactions that a health care provider’s office might need to process or track in order to provide the service or receive payment for providing the services (see Crystal, Fig. 5; Abstract; par. [0002], [0033]).

Sending a claim request to the payer system if the claim information received from the payer system in response to the electronic claim status inquiry operation indicates that there is no previously submitted claim request
Par. [0046], “Upon performing the duplicate claim edit, the system will determine that Rev Code 123 for $1,500.00 has already been submitted to the provider. Thus, this portion of the newly submitted claim would be determined to be a duplicate and would not be submitted to the payer. However, the bill for $3,500.00 for Rev Code ABC would be determined to have not been previously submitted to the payer, and an 837 for that service would be generated and submitted to the payer.” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Ammer and Crystal the ability to send a preauthorization request to the payer system in response to the status inquiry operation indicating that there is no previously submitted request, as taught by Sohr, because it would enable the system to ensure that all of the requests are adjudicated by the payer system (see Sohr, par. [0046]).
Mahadkar teaches
When the status inquiry format of the payer system uses a web interface for health care transactions: sending the electronic preauthorization status inquiry as a web form via the web interface to the payer system, receiving a web page with the preauthorization information from the payer system in response to the web form, acquiring the preauthorization information the preauthorization information from the web page received from the payer in response to the web form
Par. [0183], “Access to the HPP-Platform database may be achieved through a number of database bridge mechanisms such as through scripting languages as enumerated below (e.g., CGI) and through inter-application communication channels as enumerated below (e.g., CORBA, WebObjects, etc.). Any data requests through a Web browser are parsed through the bridge mechanism into appropriate grammars as required by the HPP-Platform. In one embodiment, the information server would provide a Web form accessible by a Web browser. Entries made into supplied fields in the Web form are tagged as having been entered into the particular fields, and parsed as such. The entered terms are then passed along with the field tags, which act to instruct the parser to generate queries directed to appropriate tables and/or fields. In one embodiment, the parser may generate queries in standard SQL by instantiating a search string with the proper join/select commands based on the tagged text entries, wherein the resulting command is provided over the bridge mechanism to the HPP-Platform as a query. Upon generating query results from the query, the results are passed over the bridge mechanism, and may be parsed for formatting and generation of a new results Web page by the bridge mechanism. Such a new results Web page is then provided to the information server, which may supply it to the requesting Web browser.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Ammer, Crystal, and Sohr the ability to submit a request as a web form using a web interface, as taught by Mahadkar, because the mechanism used by Mahadkar is one of way that users of a platform seeking results to a query can communicate with a database to access the information stored on the database (see Mahadkar, par. [0183]).

Acquiring a screen capture of the web page received from the payer system and associating the screen capture with the order requiring preauthorization 
Col. 12, ln. 33-37, “After verifying that the filing is correct, at block 1161, the webpage of the confirmation will be captured as a PDF document using the print screen functionality and then saved with the filing type, court case number, and initiator or file number.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Ammer, Crystal, Sohr, and Mahadkar the ability to acquire a screen capture of the web page received from the payer system and associate the screen capture with the order, as taught by Taylor, because  it keeps a record of the response to the submission by the user that the user can keep for their own files (see Taylor, col. 8, ln. 39-51).
Wester teaches
Establishing a recurring status inquiry for the preauthorization request or the previously submitted preauthorization request, the recurring status inquiry performing periodic status inquiries on a predetermined schedule based at least in part on a time period when the patient is eligible to be approved for reimbursement 
Par. [0034], “Repeated execution of the queries 300 of the same benefit provider's database 500 at regular intervals, such as monthly or bi-weekly, continued to reveal claims 100 that were not eligible for reimbursement at the time the initial queries 300 were run, but subsequently became eligible for reimbursement. It can be appreciated that if these queries 300 were not subsequently run, the claims 100 found would not be reimbursed. Additionally, because there is typically a limited time period after a patient 
The reimbursement periods are short enough that the limited time window to submit a claim after a patient has become eligible would not have passed if the patient became eligible since the most recent status inquiry.
Par. [0057], “However, if the patient is added to the benefit provider's database subsequently, the claim will only be shown as "eligible" if the claim is re-submitted after the patient is in the benefit provider's database 500. In some instances, it has been found that several years can elapse before a claim 100 becomes eligible for reimbursement. However, in many cases, there is only a limited time allowed after a patient becomes eligible that claims 100 can be submitted to the benefit provider. Thus, queries 300 of the benefit provider's database 500 must be made on a regular basis so that eligible claims 100 can be identified in a timely manner, while the claim 100 can still be filed.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Ammer, Crystal, Sohr, Mahadkar, and Taylor the ability to establish a recurring status inquiry for the requests performed periodically on a predetermined schedule based at least in part on a patient’s eligibility for reimbursement, as taught by Wester, because it allows the system to identify eligible patients in a timely manner so the patient can still receive the benefits from the payer (see Wester, par. [0034], [0057]). 
Crystal further teaches
Performing periodic status updates for pending transactions
Par. [0033], “As shown in FIG. 5, the system can be used to process and track any number of healthcare transactions, including without limitation a claim, a referral, a pre-certification, a pre-authorization, an informational request via an explanation of benefits (EOB), a report, a Health Care Financing Administration (HCFA) form, and the like.”
The time period when the patient is eligible to be approved for reimbursement being based at least in part on date of the health care service
Par. [0034], “For example, if a claim is entered for a male, no female related codes will appear throughout the process. Other rule implementations include checking eligibility rules, date rules, Coordination of Benefits (COB), and the like. Further, if a unique transaction identifier is not yet established, one of the rules may generate and/or assign such an identifier for transaction tracking throughout the system.”
Crystal describes the ability to track pre-authorization requests (Crystal, par. [0030])
Crystal also describes the system the ability to ensure that the requests comply with date rules (Crystal, par. [0034]).
Because the pre-authorization is by definition, prior to the performance of the health care service, complying with the date rules would be at least in part based on the date of the health care service.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester the ability to periodically update the status of a transaction and ensure compliance with date rules for the pending transaction, as taught by Crystal, because it ensures that the transaction is valid based on rules associated with the transaction (see Crystal, par. [0041]-[0044]).

Claim 2
Regarding claim 2, the combination of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester teaches all the limitations of claim 1. Ammer further teaches 
Grouping the preauthorization requests into work queues using information from the response from the payer system or information manually entered into the preauthorization management system by the user 
Regarding this claim and all dependent claims, although Ammer does not explicitly teach the use of preauthorization requests, the combination of references used to teach claim 1 does teach that. Therefore, the word “preauthorization” has not been changed with regards to the claim language taught in the dependent claims.
Par. [0045], “At step 454 it may be determined whether or not further action is required for the claim corresponding to claim status response 232 just received. The determination regarding further action may be made based upon, e.g., the CST category assigned to claim status response 232 in step 448 and/or information contained in the response itself. Such further actions may include, among others, posting information contained in claim status response 232 to a follow-up list, e.g., one of follow-up lists 296 or triggering an automated event, e.g., performing an automated write-off procedure. If further action is required at step 454, at step 456 it may be determined if the further action requires human interaction or not. If the further action requires human interaction, the further actions may best be handled by posting information regarding transaction set 224 at step 458 to an appropriate follow-up list, e.g., one of follow-up lists 296, that follow-up staff or another may use as a worklist. On the other hand, if the further action does not 

Claim 3
Regarding claim 3, the combination of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester teaches all the limitations of claim 1. Ammer teaches
Determining if the payer system accepts automated electronic preauthorization status inquiries 
Par. [0044], “One check that pre-checking sub-module 272 may perform is a payer-eligibility check to verify that the appropriate payer 216 is in fact set up to handle electronic claim status transactions. Some payers 216 may simply not be set up to receive, process and respond to electronic claim status requests 228. However, the user of health care application 246 and CST module 258 may not know this. In this event, if a user attempts to send an electronic claim status request 228 to a non-eligible payer 216, pre-checking sub-module 272 will "catch" the request and notify the user that the request 

Claim 6
Regarding claim 6, the combination of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester teaches all the limitations of claim 4. However, Ammer does not teach
The act of guiding a user through completing a web form for submitting the electronic preauthorization status inquiry or electronic preauthorization request to the payer system 
Sohr teaches
The act of guiding a user through completing a web form for submitting the electronic preauthorization status inquiry or electronic preauthorization request to the payer system 
Par. [0034], “The electronic portal may resubmit the received claim to the payer and notify the healthcare provider of the resubmission if a predetermined amount of time has elapsed since the received claim was submitted to the payer.”
Par. [0039], “Embodiments of the invention generally have the ability to determine if any additional information is needed to generate an 837 HIPAA Transaction Set from the received claim or an 835 HIPAA Transaction Set from the received remittance and to send a request for additional information back to the entity that submitted the claim or remittance. Upon receipt of the missing data, the system will assign a unique identifier to the new data elements, link the new data elements to the shared identifier, and store the new data elements in the database. If the bill is received electronically, the system will typically send an 
The ability to receive a request electronically, identify additional required elements, notify the provider of those elements, and delay submission until those elements have been received is considered to be guiding the provider through submitting the request to the payer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester the ability to guide a user through the completion of a web form, as taught by Sohr, because it ensures that the submission has the proper data elements, which reduces inefficiencies caused by returning incomplete/erroneous requests (see Sohr, par. [0039]).

Claim 7
Regarding claim 7, the combination of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester teaches all the limitations of claim 4. Ammer further teaches
The act of prompting a user to supply missing information needed to complete the electronic preauthorization request 
Par. [0064], “Optionally, prior to processing reverting to health care application, at step 416 CST module 258 may notify the user that claim status request 228 failed to pass the pre-checking phase and then, at step 418, post the unsent request to a follow-up list, e.g., one of follow-up lists 296, for follow up by follow-up staff to, e.g., correct missing or 


Claim 11
Regarding claim 11, the combination of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester teaches all the limitations of claim 1. Ammer further teaches
Determining that the request has not been submitted
Par. [0048], “Another check that pre-checking sub-module 272 may perform is to determine if health care application 246 has sent a claim corresponding to the particular claim status request 228 at issue. If not, the respective payer 216 simply cannot provide a substantive response and there would not be any benefit to sending the request. To the contrary, the sending of a claim status request 228 for an un-submitted claim would only waste resources of the payer 216 and communications link 220.”
Sohr teaches 
Preparing an electronic preauthorization request based on the patient and the health care service identified in the order when the response from the payer system indicates that the preauthorization request has not been submitted; and electronically submitting the electronic preauthorization request to the payer system
Par. [0010], “The electronic portal, connected to the database, receives a healthcare claim from a healthcare provider and splits the received claim into a plurality of data elements. These data elements comprise at least a patient identifier, a healthcare provider identifier, a date of service, and an amount payable. The electronic portal may assign a unique identifier and a shared 
Par. [0011], “Performing the duplicate claim edit may comprise searching the database for a previously received claim that has a same patient identifier and a same date of service as the received claim and that has a status indicator indicative of having been submitted to the payer. The electronic portal may submit the received claim to the payer only if the database does not contain a previously received claim that has the same patient identifier and the same date of service as the received claim and that has a status indicator indicative of having been submitted to the payer.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester the ability to automatically prepare and send a request when it has been identified by the payer system that a request has not been submitted, as taught by Sohr, because it enables the system to ensure that a request has been submitted to the payer for a service without duplicating requests sent to the payer (See Sohr, par. [0010]-[0011]).

Claim 12
Regarding claim 12, the combination of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester teaches all the limitations of claim 1. Ammer further teaches 
Updating an information system with information maintained by the health care provider with information received from the payer system in from the response to the electronic preauthorization status inquiry 
Par. [0030], “At step 150, the payer may reply to the electronic request with an appropriate electronic response that conveys the status information for that claim to the CST system. After the CST system receives the electronic response, at step 160 the CST system may automatically store the response and/or update the patient account with information regarding the status of the claim based upon information contained in the response and/or information concerning the original requested, e.g., whether or not the request was sent and a response was received, among others.”
Par. [0069], “At step 450 the response may be stored, e.g., on database 266, and/or the patient account may be updated with the CST category of claim status response 232, as well as any information in the response that is appropriate to place in the patient account file.”
See also par. [0037], which describes the system as being able to work with legacy health care applications. The description of the legacy applications include health care applications that would be maintained by the health care provider. Therefore, the patient account stored using a legacy application maintained by the health care provider would be the information system maintained by the health care provider. 

Claim 13
Regarding claim 13, the combination of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester teaches all the limitations of claim 1. However, Ammer does not explicitly teach
Periodically evaluating each pending request to determine if the status of each pending request can be obtained automatically
Sohr further teaches 
Periodically evaluating each pending request to determine if the status of each pending request can be obtained automatically
Par. [0042], “Inefficiencies in known claims processing systems also exist when a provider does not receive timely payment for a bill and must send a request for claim status to the payer. Embodiments of the invention may track the elapsed time since the 837 was sent to the payer and, after a predetermined amount of time has passed, automatically send a payment status request to the payer and notify the provider that a payment status request has been sent.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Ammer, Crystal, Sohr, Mahadkar, and Taylor the ability to periodically evaluate each pending request to determine if the status of each pending request can be obtained automatically, as taught by Sohr, because it ensures that the payer system is aware of the pending request in order to reduce inefficiencies caused by a request not being acted upon in a timely manner (see Sohr, par. [0042]).

Claim 14
Regarding claim 14, the combination of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester teaches all the limitations of claim 1. The combination of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester further teaches
Checking the status through the payer system
Please refer to the rejection of claim 1.
Ammer further teaches 
The act of automatically checking the status of each pending preauthorization request that can be automatically checked 
Par. [0031], “Some benefits that a CST system of the present invention can provide flow from the partial to complete automation of the claim follow-up process. Using a CST system of the present invention will no longer require users to perform a manual inquiry on each claim that is outstanding to a payer. In addition, a CST system of the present invention can allow a user to queue-up and process a number of requests; the user does not need to do something for each individual claim. Rather, the user can perform work on only the problem area claims. Automated processing of electronic transactions can also provide the benefit that the user does not need to access claim status information from a website or by calling a payer.”

Claim 15
Claim 15 is a system claim that recites a system configured to perform functions that are the same or substantially similar to the steps of the method of claim 1. 
Ammer teaches the following limitations not present in claim 1
A system for managing health care service claim requests
Abstract, “A system (200) and method (400) for automatically handling health care claim status requests (228) and responses (232).”
And record the status of the preauthorization request 
Par. [0068]-[0069] describe receiving the response from the payer system, classifying the response into a category, which includes the status of the request, and recording the status in the patient account.
Please refer to the rejection of claim 1 for further limitations.

Claim 16

A documentation memory storing an image of a web content response from the payer system.
Taylor teaches 
A documentation memory storing an image of a web content response from the payer system 
Col. 12, ln. 33-37, “After verifying that the filing is correct, at block 1161, the webpage of the confirmation will be captured as a PDF document using the print screen functionality and then saved with the filing type, court case number, and initiator or file number.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Ammer, Crystal, Sohr, Mahadkar, and Taylor the ability to acquire a screen capture of the web page received from the payer system and associate the screen capture with the order, as taught by Taylor, because  it keeps a record of the response to the submission by the user that the user can keep for their own files (see Taylor, col. 8, ln. 39-51).

Claim 17
Regarding claim 17, the combination of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester teaches all the limitations of claim 15. Ammer further teaches 
A contact information memory storing at least one of an electronic data interchange health care transaction format used by the payer system, an endpoint address for health care transactions at the payer system, and a uniform resource locator for a web interface endpoint at the payer system
Par. [0045], “Trading partners (sub-)module 274 may be used to set up various parameters so that CST system 200 may send and receive data, e.g., health care claims (not shown), claim status requests 228 and claim status responses 232, among others, to and from various trading partners, e.g., payers 216. These parameters include, among others, parameters needed to enable CST system 200 to electronically communicate with the various trading partners, since at least some of the parameters will vary from trading partner to trading partner. Examples of these parameters include Internet address, communications protocol(s), handshake information and input and output queues (not shown) of CST system 200, among others. In connection with trading partners (sub-)module 274, either UI 250 or UI 270 may, as shown in FIG. 3G, display a screen 356 for inputting the appropriate parameters and other information for each trading partner. The parameters and other data relating to the trading partners may be stored in a trading partners file 276 stored, e.g., in database 266.” 

Claim 18
Regarding claim 18, the combination of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester teaches all the limitations of claim 15. Ammer further teaches 
A work queue for storing a plurality of preauthorization requests grouped into work queues based on at least the status received from the payer system 
Par. [0045], “At step 454 it may be determined whether or not further action is required for the claim corresponding to claim status response 232 just received. The determination regarding further action may be made based upon, e.g., the CST category assigned to claim status response 232 in step 448 and/or information contained in the response itself. Such further actions 

Claim 20
Regarding claim 20, claim 20 is an apparatus claim that teaches a computer readable medium that contains instructions that execute a method that comprises steps that are the same or substantially similar to the claim limitations recited in claim 1.

A computer readable medium containing computer executable instructions which, when executed by a computer, perform a method 
Claim 21
Updating the status of the preauthorization request with information from the response 
Par. [0068]-[0069] describe receiving the response from the payer system, classifying the response into a category, which includes the status of the request, and recording the status in the patient account.
Par. [0045], “If a received claim is determined to be a duplicate, the claim is not submitted to the payer and notification is sent to the provider that submitted the duplicate claim.”
Please refer to the rejection for claim 1 above for the additional limitations.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester, in further view of Wiggins (US Pat. 7,668,738).

Claim 8
Regarding claim 8, the combination of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester teaches all the limitations of claim 6. However, Ammer does not teach 
Logging into the payer system through the preauthorization management system
Retrieving the format of the request form from the payer system using a web portal on the preauthorization management system.

Logging into the payer system through the preauthorization management system; and retrieving the format of the request form from the payer system using a web portal on the preauthorization management system 
Col. 4, ln. 56-col. 5, ln. 3, “Additionally, the service provider must register with payers that have web sites that provide for claim filing. Thus, the present system is for use in connection with (1) service providers that have practice management systems that generate billing files and (2) payers that permit on-line filing of claims but neither of these is part of the present invention. The present system does facilitates the filing of claims by the service provider by enabling it to format the billing files and to access the appropriate pages of the payers' web sites where those formatted files can be filed. The portal obtains the filing information from the payers' web sites, which information is constantly changing, and transfers that information to the resident software when the service provider is ready to file a batch of claims so that the service provider can successfully file claims directly with the payers via the internet.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to add to the combination of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester the ability to access the payer system to retrieve information regarding the format of a claim form as taught by Wiggins because the formats of billing forms can change, and directly accessing that information from the payer system using a web portal that is accessed through the resident system ensures that the forms submitted are always in the proper format (see Wiggins, col. 3, ln. 4-10).

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester, in further view of Scantland (US PG Pub. 2011/0257992).

Claim 9
Regarding claim 9, the combination of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester teaches all the limitations of claim 6. However, Ammer does not teach
Displaying the web content received from the payer system in response to the electronic preauthorization status inquiry with the supplemental web content provided by the preauthorization status inquiry in a web portal on the preauthorization management system; capturing an image of the web content from the payer system; storing the image in the preauthorization management system; and linking the image with the associated preauthorization request
Scantland teaches
Displaying the web content received from the payer system in response to the electronic preauthorization status inquiry with the supplemental web content provided by the preauthorization status inquiry in a web portal on the preauthorization management system; capturing an image of the web content from the payer system; storing the image in the preauthorization management system; and linking the image with the associated preauthorization request
Par. [0043], “As shown in FIG. 3, the apparatus 200 can be configured to measure an original prior authorization form 310 using the graphical user interface 250. The apparatus 200 can further be configured to produce encoding 320, run tests and validate the encoding 330, generate further encoding and an original prior authorization form image 340, add meta-data 350, and mark the prior authorization form encoding as active 360. As shown 
Par. [0048], “Furthermore, the apparatus 200 allows a user, for example, a patient, to electronically sign the prior authorization form, and to submit the form to the health insurance provider. The apparatus 200 grants access to the pharmacy, the health care provider, and the patient, or any third party user by presenting a set of challenge questions to verify that the requesting user is authorized to view the prior authorization form and any associated information.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester the ability to display the web content received from the payer system in a web portal, capture an image of the content, store the image in the preauthorization management system and link the image with the preauthorization request, as taught by Scantland, because doing so allows the system to access the content from the payer system and use that content to optimize the user’s request based on the payer system’s original content (see Scantland, par. [0044]).

Claim 19
Regarding claim 19, the combination of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester teaches all the limitations of claim 15. Ammer further teaches 
A front end accessed from a user agent on a client device
Par. [0010], “The computer further contains a claim status transaction software module operatively configured to interface with the health care application. The claim status transaction software module comprises a first set of computer instructions for receiving an electronic health care claim status response containing information relating to status of the at least one health care claim. The claims status transaction software module also comprises a second set of computer instructions for electronically routing the electronic health care claim status response as a function of the information.”
However, Ammer does not explicitly teach
A web interface endpoint operable to receive a web service call from the front end 
Load web content from the payer system in a web portal displayable by the user agent 
Provide guidance corresponding to the web content from the payer system. 
Scantland teaches 
A web interface endpoint operable to receive a web service call from the front end 
Par. [0035], “The receiver portion 242 can be configured to receive a rejection from a health insurance provider for a prescription drug claim request. The receiver portion 242 can further be configured to receive a request from a user via a graphical user interface 250 to generate a prior authorization form. The user may include at least one of a pharmacy, a health care provider, and a patient.”
Par. [0037], “Upon completing the prior authorization form, the transmitter portion 244 can be configured to transmit the form from the health care 
Load web content from the payer system in a web portal displayable by the user agent and provide guidance corresponding to the web content from the payer system
Par. [0050], “The apparatus 200 can further be configured to present drug coverage criteria, additional questions, and safety and clinical information in-line with plan-provided prior authorization form content to educate health care providers to ensure that coverage criteria in the prior authorization form is completed so that the form can be evaluated by the health insurance provider.” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester a web system with the ability to receive a web service call from a front end, load web content from the payer system and provide guidance corresponding to the web content, as taught by Scantland because it allows the system to help the users filling out the authorization requests so that the form can be evaluated by the health insurance providers, which can save the users time and money (see Scantland, par. [0050], [0005]-[0008]).

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant’s arguments with respect to claim(s) 1-3, 6-9, and 11-20, filed March 25, 2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to the newly added limitations, the new limitations are obvious in view of the combination of Ammer, Crystal, Sohr, Mahadkar, and Taylor in further view of Wester.
The Ammer reference teaches the ability to determine whether a final determination has been reached (par. [0068]) and, based on the determination of the status of the transaction, routing the inquiry to an automated follow-up list and automatically performing the automated follow-up tasks (par. [0070]). Ammer also teaches, based on a determined status associated with the inquiry, automatically resubmitting the inquiry (par. [0061]-[0062], wherein the system will send the status inquiry to a queue to be resent if the system determines the request was sent, but was not received by the payer system).
However, Ammer does not teach establishing a recurring status inquiry, wherein the recurring status inquiries are on a regular schedule based at least in part on date limitations.
Wester teaches performing status inquiries at regular intervals because the patient may not be eligible for reimbursement when the first status inquiry is first submitted, but may become eligible later. Additionally, the status inquiries should be performed at a regular interval in Wester because there are time limitations that might prevent a patient who was determined eligible from receiving reimbursement because the claim was not timely submitted. In this combination, Wester would be modifying the types of status categories that require follow-up inquiries (allowing for all statuses not determined to be approved), and would require the follow-up inquiries to be sent at regular, periodic intervals.
However, the combination of Ammer and Wester does not teach the date limitations being related to the date of the healthcare service.
Crystal teaches the ability to track the status of pre-authorization requests, periodically update the status of the requests, and using date rules regarding eligibility when tracking the transaction and updating the status. Because a pre-authorization is required before the health care service (requesting approval after the service would make it a claim request rather than 
For at least the above reasons, the combination of Ammer, Wester, and Crystal, as part of the overall combination of Ammer, Crystal, Sohr, Mahadkar, Taylor, and Wester, teaches the newly added claim limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D. MOSELEY/Examiner, Art Unit 3686